USCA4 Appeal: 21-7003      Doc: 7        Filed: 01/24/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7003


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        RYAN J. SESSOMS,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Raymond A. Jackson, District Judge. (2:19-cr-00159-RAJ-DEM-1)


        Submitted: January 20, 2022                                       Decided: January 24, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Ryan J. Sessoms, Appellant Pro Se. Megan Marina Montoya, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Newport News, Virginia,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7003       Doc: 7         Filed: 01/24/2022      Pg: 2 of 2




        PER CURIAM:

               Ryan J. Sessoms appeals the district court’s order denying his motion for

        compassionate release. On appeal, we confine our review to the issues raised in the

        informal brief. See 4th Cir. R. 34(b). Because Sessoms’ informal brief does not challenge

        the basis for the district court’s disposition, he has forfeited appellate review of the court’s

        order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is

        an important document; under Fourth Circuit rules, our review is limited to issues

        preserved in that brief.”). Accordingly, we affirm the district court’s judgment. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                          AFFIRMED




                                                       2